DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 27 December 2021, which is in response to the USPTO office action mailed 24 June 2021. Claims 1-3, 5, 9-13, 15 and 19 are amended. Claims 21 and 22 are added. Claims 1-22 are currently pending.

Response to Arguments
With respect to the 35 USC §102 rejection of claims 1-3, 5, 8, 10-13, 15 and 18 as well as the 35 USC §103 rejections of claims 4, 6, 7, 9, 14, 16, 17, 19 and 20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.
	
Claim Objections
Claims 2 and 12 are objected to because of the following informalities: there appears to be a typographical error where the claims recite “dentifying” rather than “identifying” (e.g. claim 2 line 2). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/602,770 (reference application). the claims of the instant application are merely a broader version of the 770 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 10, 11, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benitez-Jimenez et al., US 20020107827 A1 (hereinafter “Benitez-Jimenez”).

Claim 1: Benitez-Jimenez teaches a method for signature-enhanced multimedia content searching, comprising:
(Benitez-Jimenez, [Fig. 6], [0037] note the process comprising accepting a query (600) by a query processor for a media network knowledge representation (601) and matching the query to the concepts, content, text, and feature descriptor values of the media network knowledge representation, [0034] note assigning different labels on the basis of its automatically extracted features; i.e. tags, [0034] note supplying multimedia content (400) to the classification system),
wherein at least one of the at least one tag assigned to each input multimedia content element is assigned based on at least one signature generated for the input multimedia content element (Benitez-Jimenez, [Fig. 4], [0034] note content is assigned different labels on the basis of its automatically extracted features. The extraction of features of multimedia is a well-known process in the case of a large number of feature descriptors, such as color histograms, shape signatures, edge direction histograms, or texture descriptors, in which the feature descriptors are generated by processing the multimedia signals), 
wherein the method comprises the assigning at least one tag to at least one of the at least one input multimedia content element (Benitez-Jimenez, [Fig. 4], [0034] note content is assigned different labels on the basis of its automatically extracted features);
wherein the assigning comprises correlating between at least one signature of the input multimedia content element and each one of matching concept structures to generate a tag that best describes the input multimedia content element (Benitez-Jimenez, [Fig. 4], [0035] note supplying multimedia content (400) to the feature extraction system in step (402) which analyzes the content and extracts descriptors of the audio or visual features of the content. Example features include color, texture, shape, motion, melody, and so forth. Example descriptors include color histogram and Fourier moments. Given the results of the feature extraction, in step 404, the descriptors are associated with the content nodes of the media network knowledge representation);
wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept (Benitez-Jimenez, [Fig. 4], [0034] note supplying multimedia content (400) to the classification system in step (401) which classifies the content by associating concepts and words with the content… in step 403, the content is attached to the concept nodes of the media network knowledge representation (111)).

Claim 3: Benitez-Jimenez teaches the method of claim 2, wherein assigning the at least one tag to one of the at least one input multimedia content element further comprises:
generating at least one signature for the input multimedia content element (Benitez-Jimenez, [0035] note supplying multimedia content (400) to the feature extraction system in step (402) which analyzes the content and extracts descriptors of the audio or visual features of the content. Example features include color, texture, shape, motion, melody, and so forth); and
comparing the generated at least one signature to a plurality of signatures of a plurality of reference multimedia content elements to determine at least one matching reference multimedia content element, wherein each reference multimedia content element is associated with at least one predetermined tag (Benitez-Jimenez, [0035] note the descriptors are supplied to the similarity computation system in step 405 which computes the similarity of the content based on the values of the descriptors, [0034] note a lexical network knowledge representation such as WordNet is already constructed using a process such as that shown in steps (407) and (408) in which concepts are identified, words are associated with the concepts and the lexical and semantic relationships are encoded. This forms the initial media network knowledge representation (111)),
(Benitez-Jimenez, [0035] note the value of the similarity measurement may be used to assign a particular strength to an arc in the multimedia network).

Claim 5: Benitez-Jimenez teaches the method of claim 2, wherein assigning the at least one tag to one of the at least one input multimedia content element further comprises:
sending, to a deep content classification system, at least one of: the input multimedia content element, and the at least one signature generated for the input multimedia content element (Benitez-Jimenez, [0034] note supplying multimedia content (400) to the classification system in step (401));
receiving, from the deep concept classification system, at least one concept matching the input multimedia content element (Benitez-Jimenez, [0034] note which classifies the content by associating concepts and words with the content); and
creating at least one tag for the input multimedia content element, wherein the created at least one tag includes the metadata representing the matching at least one concept, wherein the created at least one tag is assigned to the input multimedia content element (Benitez-Jimenez, [0034] note the classification system can be fully automated in which the content is assigned different labels on the basis of its automatically extracted features).

Claim 8: Benitez-Jimenez teaches the method of claim 1, wherein each input multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, and a portion thereof (Benitez-Jimenez, [0003] note multimedia content, which is understood as content in the form of images, video, audio, graphics, text, and any combination thereof).

Claim 10: Benitez-Jimenez teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
searching through a plurality of input multimedia content elements by comparing a query to at least one tag assigned to each input multimedia content element (Benitez-Jimenez, [Fig. 6], [0037] note the process comprising accepting a query (600) by a query processor for a media network knowledge representation (601) and matching the query to the concepts, content, text, and feature descriptor values of the media network knowledge representation, [0034] note assigning different labels on the basis of its automatically extracted features; i.e. tags, [0034] note supplying multimedia content (400) to the classification system),
wherein at least one of the at least one tag assigned to each input multimedia content element is assigned based on at least one signature generated for the input multimedia content element (Benitez-Jimenez, [Fig. 4], [0034] note content is assigned different labels on the basis of its automatically extracted features. The extraction of features of multimedia is a well-known process in the case of a large number of feature descriptors, such as color histograms, shape signatures, edge direction histograms, or texture descriptors, in which the feature descriptors are generated by processing the multimedia signals),
wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept (Benitez-Jimenez, [Fig. 4], [0034] note supplying multimedia content (400) to the classification system in step (401) which classifies the content by associating concepts and words with the content… in step 403, the content is attached to the concept nodes of the media network knowledge representation (111)).

Claim 11: Benitez-Jimenez teaches a system for determining driving decisions based on multimedia content elements, comprising: a processing circuitry; and a memory connected to the processing circuitry, the memory containing instructions that, when executed by the processing circuitry, configure the system to:
search through a plurality of input multimedia content elements by comparing a query to at least one tag assigned to each input multimedia content element (Benitez-Jimenez, [Fig. 6], [0037] note the process comprising accepting a query (600) by a query processor for a media network knowledge representation (601) and matching the query to the concepts, content, text, and feature descriptor values of the media network knowledge representation, [0034] note assigning different labels on the basis of its automatically extracted features; i.e. tags, [0034] note supplying multimedia content (400) to the classification system),
wherein at least one of the at least one tag assigned to each input multimedia content element is assigned based on at least one signature generated for the input multimedia content element (Benitez-Jimenez, [Fig. 4], [0034] note content is assigned different labels on the basis of its automatically extracted features. The extraction of features of multimedia is a well-known process in the case of a large number of feature descriptors, such as color histograms, shape signatures, edge direction histograms, or texture descriptors, in which the feature descriptors are generated by processing the multimedia signals),
wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept (Benitez-Jimenez, [Fig. 4], [0034] note supplying multimedia content (400) to the classification system in step (401) which classifies the content by associating concepts and words with the content… in step 403, the content is attached to the concept nodes of the media network knowledge representation (111)).

Claim 13: Benitez-Jimenez teaches the system of claim 11, wherein the system is further configured to:
generate the at least one signature for each input multimedia content element (Benitez-Jimenez, [0035] note supplying multimedia content (400) to the feature extraction system in step (402) which analyzes the content and extracts descriptors of the audio or visual features of the content. Example features include color, texture, shape, motion, melody, and so forth); and
compare the generated at least one signature for each input multimedia content element to a plurality of signatures of a plurality of reference multimedia content elements to determine at least one matching reference multimedia content element, wherein each reference multimedia content element is associated with at least one predetermined tag (Benitez-Jimenez, [0035] note the descriptors are supplied to the similarity computation system in step 405 which computes the similarity of the content based on the values of the descriptors, [0034] note a lexical network knowledge representation such as WordNet is already constructed using a process such as that shown in steps (407) and (408) in which concepts are identified, words are associated with the concepts and the lexical and semantic relationships are encoded. This forms the initial media network knowledge representation (111)),
wherein the at least one tag assigned to each input multimedia content element includes the at least one predetermined tag of each matching reference multimedia content element (Benitez-Jimenez, [0035] note the value of the similarity measurement may be used to assign a particular strength to an arc in the multimedia network).

Claim 15: Benitez-Jimenez teaches the system of claim 12, wherein the system is further configured to:
(Benitez-Jimenez, [0034] note supplying multimedia content (400) to the classification system in step (401));
receive, from the deep concept classification system, at least one concept matching each input multimedia content element (Benitez-Jimenez, [0034] note which classifies the content by associating concepts and words with the content).

Claim 18: Benitez-Jimenez teaches the system of claim 11, wherein each input multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, and a portion thereof (Benitez-Jimenez, [0003] note multimedia content, which is understood as content in the form of images, video, audio, graphics, text, and any combination thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Benitez-Jimenez in view of Zadeh et al., US 20140201126 A1 (hereinafter “Zadeh”).

Claim 2: Benitez-Jimenez does not explicitly teach the method of claim 1, wherein the correlating comprises dentifying a ratio between sizes of signatures compared during the correlating.
However, Zadeh teaches this (Zadeh, [1634] note Each stored object or class of objects in the database (of all possible objects) has a signature (or one or more specific features, in an N-dimensional feature space, such as the length of the object, the angle between two lines, or the ratio of the length-to-width of the object), which can be matched to (or compared with) a target, with a corresponding membership value for each feature, [1975] note In another embodiment, instead of using projection values, as shown above, one simply compares the size of the line piece from the unknown object with the size of the line piece from a known object, in the same neighborhood, to get the ratio, and then, get the size of the unknown object (estimated). Of course, the smaller the meshes associated with LPP and TPP, on the image, the more accurate this estimate will be).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content labels of Benitez-Jimenez with the object recognition of Zadeh according to known methods (i.e. identifying an object based on comparing the size of an unknown object to a known object to get a ratio). Motivation for doing so is that the advantages of the fuzzy analysis is that the system can handle contradictory and duplicative information, to sort them out and make a conclusion from various inputs (Zadeh, [0795]).

Claim 12: Benitez-Jimenez does not explicitly teach the system of claim 11, wherein the correlating comprises identifying dentifying a ratio between sizes of signatures compared during the correlating.
However, Zadeh teaches this (Zadeh, [1634] note Each stored object or class of objects in the database (of all possible objects) has a signature (or one or more specific features, in an N-dimensional feature space, such as the length of the object, the angle between two lines, or the ratio of the length-to-width of the object), which can be matched to (or compared with) a target, with a corresponding membership value for each feature, [1975] note In another embodiment, instead of using projection values, as shown above, one simply compares the size of the line piece from the unknown object with the size of the line piece from a known object, in the same neighborhood, to get the ratio, and then, get the size of the unknown object (estimated). Of course, the smaller the meshes associated with LPP and TPP, on the image, the more accurate this estimate will be).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content labels of Benitez-Jimenez with the object recognition of Zadeh according to known methods (i.e. identifying an object based on comparing the size of an unknown object to a known object to get a ratio). Motivation for doing so is that the advantages of the fuzzy analysis is that the system can handle contradictory and duplicative information, to sort them out and make a conclusion from various inputs (Zadeh, [0795]).

Claim 22: Benitez-Jimenez does not explicitly teach the method according to claim 22 wherein the correlating comprises comparing between spatial locations of signatures compared during the correlating.
However, Zadeh teaches this (Zadeh, [1758] note the correlation of image/data to its locations of interest, [1782] note the locations of interest (e.g., the location of faces within an image) is determined by a scanning the image through a variable size window over an image at different location on the image, searching for example for particular features or signatures (e.g., head or face)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content labels of Benitez-Jimenez with the object recognition of Zadeh according to known methods (i.e. identifying an object based on a correlation of data to its locations of interest). Motivation for doing so is that the advantages of the fuzzy analysis is that the system can (Zadeh, [0795]).

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benitez-Jimenez in view of Dunlop, et al., US 20090208106 A1 (hereinafter “Dunlop”).

Claim 4: Benitez-Jimenez does not explicitly teach the method of claim 3, wherein the signatures of each matching reference multimedia content element match the at least one signature generated for the input multimedia content element above a predetermined threshold.
However, Dunlop teaches this (Dunlop, [0097] note “features" are used to identify content in score 32 is a value between 0 and 1 indicating the probability that a particular shot includes content associated with a predefined scene class 30, [0086] note once the classification scores are calculated, a threshold value is applied to the scores to identify the scene classes that likely apply to the given shot).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content labels of Benitez-Jimenez with the threshold based classification of Dunlop according to known methods (i.e. labelling content based on a classification score being above a threshold value). Motivation for doing so is that this optimizes efficiency of further analysis (Dunlop, [0002]).

Claim 14: Benitez-Jimenez does not explicitly teach the system of claim 13, wherein the signatures of each matching reference multimedia content element match the at least one signature generated for the input multimedia content element above a predetermined threshold.
(Dunlop, [0097] note “features" are used to identify content in score 32 is a value between 0 and 1 indicating the probability that a particular shot includes content associated with a predefined scene class 30, [0086] note once the classification scores are calculated, a threshold value is applied to the scores to identify the scene classes that likely apply to the given shot).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content labels of Benitez-Jimenez with the threshold based classification of Dunlop according to known methods (i.e. labelling content based on a classification score being above a threshold value). Motivation for doing so is that this optimizes efficiency of further analysis (Dunlop, [0002]).

Claims 6, 7, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benitez-Jimenez in view of Ramesh et al., US 8990199 B1 (hereinafter “Ramesh”).

Claim 6: Benitez-Jimenez teaches the method of claim 1, further comprising:
determining, based on the comparison, at least one search result multimedia content element, wherein each search result multimedia content element is one of the at least one input multimedia content element having at least one tag matching the query above (Benitez-Jimenez, [0038] note matching of the content or feature descriptor values may involve computing of the content similarity or feature distance, such as using a Euclidean distance metric, [0039] note the words and content associated with these nodes (614 and 615) as well as the words and content associated with the initial node (613) are returned to the search engine in step (606). These items can then be returned by the query processor in step (604)).
Benitez-Jimenez does not explicitly teach a predetermined threshold.
(Ramesh, [Col. 25 Lines 45-48] note a next (e.g., a first) category from the (optimized) query candidate set may be selected. At step 2112, content categorized by the selected category may be scored with respect to a visual similarity with the query content, [Col. 26 Lines 4-8] note content having a visual similarity score above a threshold may be selected into a search result set. For example, the search module 205 (FIG. 2) may establish and/or update the search result set with the high scoring content, or a reference thereto. The threshold may have a fixed value).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content similarity or feature distance of Benitez-Jimenez with the search results based on a visual similarity threshold of Ramesh according to known methods (i.e. including content having a visual similarity score above a threshold in a search result set). Motivation for doing so is that the threshold may be set such that content of the selected category is sufficiently represented and/or not overly represented in the search result set (Ramesh, [Col. 26 Lines 11-14]), thereby improving the quality of the search results.

Claim 7: Benitez-Jimenez and Ramesh teach the method of claim 6, further comprising:
sending the at least one search result multimedia content element to a user device (Benitez-Jimenez, [0039] note these items can then be returned by the query processor in step (604)).

Claim 16: Benitez-Jimenez teaches the system of claim 11, wherein the system is further configured to:
determine, based on the comparison, at least one search result multimedia content element, wherein each search result multimedia content element is one of the at least one input multimedia content element having at least one tag matching the query (Benitez-Jimenez, [0038] note matching of the content or feature descriptor values may involve computing of the content similarity or feature distance, such as using a Euclidean distance metric, [0039] note the words and content associated with these nodes (614 and 615) as well as the words and content associated with the initial node (613) are returned to the search engine in step (606). These items can then be returned by the query processor in step (604)).
Benitez-Jimenez does not explicitly teach a predetermined threshold.
However, Ramesh teaches this (Ramesh, [Col. 25 Lines 45-48] note a next (e.g., a first) category from the (optimized) query candidate set may be selected. At step 2112, content categorized by the selected category may be scored with respect to a visual similarity with the query content, [Col. 26 Lines 4-8] note content having a visual similarity score above a threshold may be selected into a search result set. For example, the search module 205 (FIG. 2) may establish and/or update the search result set with the high scoring content, or a reference thereto. The threshold may have a fixed value).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content similarity or feature distance of Benitez-Jimenez with the search results based on a visual similarity threshold of Ramesh according to known methods (i.e. including content having a visual similarity score above a threshold in a search result set). Motivation for doing so is that the threshold may be set such that content of the selected category is sufficiently represented and/or not overly represented in the search result set (Ramesh, [Col. 26 Lines 11-14]), thereby improving the quality of the search results.

Claim 17: Benitez-Jimenez and Ramesh teach the system of claim 16, wherein the system is further configured to:
send the at least one search result multimedia content element to a user device (Benitez-Jimenez, [0039] note these items can then be returned by the query processor in step (604)).

Claims 9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benitez-Jimenez in view of Kello, US 20100312736 A1 (hereinafter “Kello”).

Claim 9: Benitez-Jimenez does not explicitly teach the method of claim 1, wherein each signature is generated by a signature generator system, wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core, wherein the plurality of at least partially statistically independent computational cores comprises the multiple neural network nodes.
However, Kello teaches this (Kello, [0053] note examples of hardware-based artificial neurons and artificial neural networks include a physical neural network liquid state machine utilizing nanotechnology, [Fig. 7], [0130] note one or more processor(s) 710a, 710b), [0051] note an artificial neuron can receive one or more inputs and sum them to produce an output, [0057] note the parameter is a weight associated with an input to an artificial neuron and it is adjusted based on inputs and outputs of the artificial neuron, [0074] note input signals… a signal, such as, but not limited to, memories including computer memories, scanners including image readers, microphones or other types of audio signal generators, and video receivers).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the media network knowledge representation of Benitez-Jimenez with the liquid state machine of Kello according to known methods (i.e. processing input signals using a liquid state machine). Motivation for doing so is that artificial neural networks learn and remember in ways similar to the human process and thus show great promise in pattern recognition tasks such as speech and image recognition which are difficult for conventional computers and data-processing systems (Kello, [0003]).

Claim 19: Benitez-Jimenez does not explicitly teach the system of claim 11, wherein each signature is generated by a signature generator system, wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core, wherein the plurality of at least partially statistically independent computational cores comprises the multiple neural network nodes.
However, Kello teaches this (Note, this element is interpreted under 112(f) as the hardware, firmware or combination of either along with the algorithm described in the specification, Kello, [0053] note examples of hardware-based artificial neurons and artificial neural networks include a physical neural network liquid state machine utilizing nanotechnology, [Fig. 7], [0130] note one or more processor(s) 710a, 710b), [0051] note an artificial neuron can receive one or more inputs and sum them to produce an output, [0057] note the parameter is a weight associated with an input to an artificial neuron and it is adjusted based on inputs and outputs of the artificial neuron, [0074] note input signals… a signal, such as, but not limited to, memories including computer memories, scanners including image readers, microphones or other types of audio signal generators, and video receivers).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the media network knowledge representation of Benitez-Jimenez with the liquid state machine of Kello according to known methods (i.e. processing input signals using a liquid state machine). Motivation for doing so is that artificial neural networks learn and remember in ways similar to the human process and thus show great promise in pattern recognition tasks such as speech and image recognition which are difficult for conventional computers and data-processing systems (Kello, [0003]).

Claim 20: Benitez-Jimenez does not explicitly teach the system of claim 11, further comprising: a signature generator system, wherein each signature is generated by the signature generator system, wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.
However, Kello teaches this (Kello, [0053] note examples of hardware-based artificial neurons and artificial neural networks include a physical neural network liquid state machine utilizing nanotechnology, [Fig. 7], [0130] note one or more processor(s) 710a, 710b), [0051] note an artificial neuron can receive one or more inputs and sum them to produce an output, [0057] note the parameter is a weight associated with an input to an artificial neuron and it is adjusted based on inputs and outputs of the artificial neuron, [0074] note input signals… a signal, such as, but not limited to, memories including computer memories, scanners including image readers, microphones or other types of audio signal generators, and video receivers).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the media network knowledge representation of Benitez-Jimenez with the liquid state machine of Kello according to known methods (i.e. processing input signals using a liquid state machine). Motivation for doing so is that artificial neural networks learn and remember in ways similar to the human process and thus show great promise in pattern recognition tasks such as speech and image recognition which are difficult for conventional computers and data-processing systems (Kello, [0003]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benitez-Jimenez in further view of Wang et al., US 20110307542 A1 (hereinafter “Wang”).

Claim 21: Benitez-Jimenez does not explicitly teach the method according to claim 1 comprising checking whether an input multimedia content element has a tag; assigning a tag to the input multimedia content element when the input multimedia content element does not have a tag; and preventing from assigning a tag to an input multimedia content element when the input multimedia content element already has a tag.
However, Wang teaches this (Wang, [0014] note This disclosure describes active image tagging… the iterative process may continue until no untagged images remain in the subset, [0044] note The memory 302 may further include an automatic image file tagging module 322 and an iteration module 324. As discussed above, the automatic image file tagging module 322 may be configured to predict tags for untagged images in a dataset… the automatic image file tagging module 322 may only be responsible for tagging untagged images from within a subset of a dataset).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the concept labelling of Benitez-Jimenez with the automatic tagging responsible for tagging untagged multimedia of Wang according to known methods (i.e. automatically ragging untagged multimedia items). Motivation for doing so is that this provides a multimedia tagging system robust enough to effectively, accurately, and efficiently tag a large amount of digital image data (Wang, [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, US 20150120760 A1 – tagging untagged images.
Brown, US 20080228749 A1 – automatically tagging untagged images.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165